Citation Nr: 1034850	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-03 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to November 8, 2001, for 
nonservice-connected pension.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 until April 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in April 2002 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The RO in St. Petersburg, Florida is currently 
handling the matter.

In an April 2005 decision, the Board denied the Veteran's claim 
for an effective date prior to November 8, 2001, for nonservice-
connected pension.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In January 2007, the Court issued an Order remanding the matter 
back to the Board for further development.  VA subsequently 
appealed the December 2006 Order to the U.S. Court of Appeals for 
the Federal Circuit.  In March 2008, the U.S. Court of Appeals 
for the Federal Circuit summarily affirmed the Court's Order, and 
remanded the matter again to the Board.  

In September 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development.  In a 
May 2010 Supplemental Statement of the Case (SSOC), the RO/AMC 
affirmed the determination previously entered.  The case was then 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A claim for a nonservice-connected pension was received by 
the RO on November 8, 2001.

2.  In April 2002, the RO granted the claim for nonservice-
connected pension, with an effective date of November 8, 2001.


 

CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 2001, for 
the award of nonservice-connected disability pension benefits 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b).  In the case of a claim for 
service connection (which the Board notes is a different issue 
than in the current case), the United States Court of Appeals for 
Veterans Claims (Court) has stated that the requirements apply to 
all five elements of such a claim:  veteran status, existence of 
a disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court has indicated that VCAA notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Insufficiency in the timing or content of 
VCAA notice is harmless, however, if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).
Before granting the Veteran nonservice-connected pension, the RO 
did not inform the Veteran what information and evidence was 
needed to substantiate a claim for nonservice-connected pension.  
Nor did the RO advise the Veteran how VA assigns an effective 
date for non-service-connected pension.  Later, in a December 
2003 Statement of the Case (SOC), the RO informed the Veteran of 
the regulations governing the assignment of an effective date for 
non-service-connected pension and of VA's duty to assist in the 
development of claims.  In August 2004, the RO sent a letter to 
the Veteran notifying him that additional information was needed 
to decide his claim; however, the letter failed to specify what 
information was need.  

In September 2008, the Board remanded the case for the Veteran to 
receive notice regarding the evidence necessary to substantiate 
his claim.  In a January 2010 letter, the RO advised the Veteran 
what information and evidence was needed to substantiate a claim 
for non-service-connected pension, and what evidence was needed 
to provide a basis for an earlier effective date for pension.  It 
was stated that in order to support the claim for an earlier 
effective date, the evidence must show that the starting date for 
the grant of benefits should be before the date the RO previously 
determined.  It was noted that entitlement is generally based on 
when VA received the claim.  The letter also provided information 
obtained from 38 CFR 3.400(b)(1)(ii)(B) pertaining to special 
circumstances in which the effective date may extend to before 
the date of the claim.  The letter also provided information 
obtained from 38 CFR 3.157 pertaining to circumstances in which 
VA examination or hospital records may constitute a claim.  The 
RO readjudicated the pension effective date issue in a May 2010 
Supplemental Statement of the Case (SSOC).

The RO provided VCAA notice regarding the pension effective date 
issue after the initial adjudication of the pension claim and the 
assignment of an effective date for pension.  Nonetheless, 
ultimately the Veteran was notified and aware of the evidence 
relevant to pension and an effective date for pension, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting written arguments and medical 
evidence.  The Veteran was scheduled for a Central Office hearing 
before a Veterans Law Judge in January 2005.  However, the 
Veteran failed to appear for the scheduled hearing.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process, and he has done so.  Any error in the 
sequence of events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to have 
prejudiced the Veteran's case.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 
    
Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including medical records 
and available Social Security Administration records.  In 
response to the RO's request for additional Social Security 
Administration records, the RO was informed by the Social 
Security Administration in February 2010 that the Veteran's 
medical records had been destroyed.  Thus, any additional Social 
Security Administration records are presently unavailable.  There 
is no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
the pension effective date issue at this time. 

Effective Date for Nonservice-connected Pension

The Veteran contends that the grant of his nonservice-connected 
pension benefits should be effective in June or July of 2000.  
Essentially, he asserts that he became permanently and totally 
disabled at that time, following a long progression of health 
problems.  The Veteran has claimed that he had numerous medical 
conditions, to include a left leg amputation, kidney stones, an 
enlarged prostate, and prostate cancer, since 1999 and that he 
became permanently and totally disabled due to these conditions 
between June and July of 2000.   Thus, the Veteran claims that an 
earlier effective date for his pension benefits is warranted 
based on the onset and severity of his conditions.  

Nonservice-connected pension benefits are payable to a veteran 
who served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his or her own willful 
misconduct.  See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  In general, 
the effective date of an award of compensation or pension based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Applicable regulations provide more specifically that the 
effective date for a claim for disability pension received on or 
after October 1, 1984 is the date of receipt of the claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1)(ii).  However, an award 
of disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1).  If, within one year 
from the date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was not 
the result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the pension award may be made 
effective from the date of receipt of the claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran. 38 C.F.R. § 
3.400(b)(1)(ii)(B).

Initially, the Board notes that in January 1988, the RO denied a 
claim for nonservice-connected pension.  There is no evidence 
that a timely notice of disagreement was ever filed as to the 
RO's January 1988 decision, and it therefore became final.  See 
38 U.S.C.A. § 7105(c). 

The claims file shows that the Veteran filed a claim for a 
nonservice-connection pension that was received by the RO on 
November 8, 2001.  In the claim, he stated that he was requesting 
an effective date of July 12, 2000 for his disability pension.  
The Veteran also made reference to a VA Form 21-4138, dated July 
12, 2000, which he submitted along with the claim for pension 
benefits.  In the July 12, 2000 Form 21-4138, the Veteran 
requested disability pension benefits and described his medical 
history.  Also at that time, the Veteran submitted a VA Form 21-
527, in which he provided information regarding his income and 
employment.  The VA Form 21-257 was dated July 12, 2000.  As 
noted, however, it was not received until November 8, 2001.  

Entitlement to nonservice-connected pension was granted in an 
April 2002 rating decision, effective November 8, 2001.  

Subsequently, the Veteran's private medical records, dated from 
October 1989 to February 2002, were associated with the claims 
file, showing treatment for numerous disorders.

In his March 2003 Notice of Disagreement, the Veteran stated that 
he met with a VA representative in early July 2000, at which time 
he received a VA Form 21-527 and discussed a claim for 
nonservice-connected pension benefits.  He stated that this 
meeting occurred less than one month after his hospitalization 
for twelve days due to infections.  In support of his contention, 
the Veteran submitted a letter he wrote to his private physician, 
dated in July 2000, in which he reported that he visited the VA 
to "reintroduce" his 1986 claim for pension benefits.  The 
Veteran again reiterated his belief that a July 12, 2000 
effective date should be assigned for his pension benefits, based 
on meeting with the VA representative and the date in which he 
reported that he became permanently and totally disabled.  

Having reviewed the evidence of record in light of all relevant 
laws, the Board finds that the evidence is against the assignment 
of an effective date prior to November 8, 2001, for grant of the 
Veteran's nonservice-connected pension benefits.  The claims file 
shows that the Veteran's current claim for nonservice-connection 
pension benefits was not received by the RO until November 8, 
2001.  Thus, the RO properly assigned an effective date to 
commensurate with the date that it received the Veteran's claim, 
and that correct effective date is November 8, 2001.  Although 
the Veteran has claimed that he met with a VA representative in 
July 2000 to obtain a VA Form 21-527 and to discuss his claim for 
pension benefits, there is no indication that he actually filed a 
claim for benefits at that time.  His intention to file a claim, 
by requesting a VA Form 21-527 in July 2000, does not constitute 
an actual claim for benefits.  Instead, the claims file indicates 
that he submitted a VA Form 21-527 and VA Form 21-4138, dated in 
July 2000, at the same time as his November 8, 2001, claim for 
pension benefits.  There is no indication that either of these 
forms were received by VA at any time prior to November 8, 2001, 
as there are not any copies of these documents shown to have been 
associated with the claims folder prior to this date.  There is a 
presumption of administrative regularity, that is that a 
government administrative agency has done what it regularly does 
in the administration of its programs, and that presumption must 
be rebutted by evidence, not by mere allegation.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Veteran has not submitted any 
evidence to rebut this presumption or evidence that otherwise 
shows that VA received a claim for nonservice-connected pension 
benefits prior to November 8, 2001.

Moreover, the evidence does not show that the Veteran was 
incapacitated from filing a claim prior to November 8, 2001.  The 
Veteran has not specifically alleged, nor does any evidence 
suggest, that any physical or mental disability prevented him 
from filing a claim for disability pension benefits.  See 38 
C.F.R. § 3.400(b)(1) (ii) (A)-(B).  The Veteran has instead 
argued that he became permanently and totally disabled in either 
June 2000 or July 2000, and that his pension benefits should be 
effective from either of these dates.  However, the medical 
evidence fails to show that he was incapacitated to such a degree 
that it prevented him from filing a claim for nonservice-
connected pension benefits under 38 C.F.R. § 3.400(b)(1)(ii)(B).   
While, he was noted to have multiple ongoing diagnosed conditions 
and reported being briefly hospitalized sometime between June and 
July of 2000, treatment records dated prior to November 8, 2001, 
do not show any indications that he was unable to file his claim 
due to any physical or mental incapacitation.  

The Board has considered the Veteran's arguments and sympathizes 
with his assertions.  Importantly, however, the Board is bound by 
the evidence in the record as well as the pertinent laws and 
regulations.  As discussed herein, and of particular significance 
in the present appeal, is the fact that VA did not receive from 
the appellant a claim for nonservice-connected pension benefits 
until November 8, 2001.  Thus, the appeal must be denied.  

For the reasons stated above, an effective date prior to November 
8, 2001, for the award of nonservice-connected pension benefits 
cannot be granted, as there is no basis in the record to award an 
earlier effective date.  The preponderance of the evidence is 
against an effective date prior to November 8, 2001, for the 
award of nonservice-connected disability pension benefits.  The 
benefit-of-the-doubt rule is not for application.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Entitlement to an effective date earlier than November 8, 2001, 
for the grant of nonservice-connected pension benefits is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


